Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on July 23, 2021.
Claims 1-20 are pending in the application.

Response to Arguments/Remarks
Specification
Applicant’s amendments to the specification and abstract has addressed the objections to the disclosure.  Therefore, the objections have been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 7 and 14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.
	The amendments to claims 7 and 14 have addressed the rejections, and accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-2, 8-9, 15-16 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent Publication No. 2015/0358209 (“Zhang”) in view of Croy et al. US Patent Publication No. 2014/0068035 (“Croy”) and Risbood et al. US Patent Publication No. 2014/0123129 (“Risbood’).
Applicant submitted that Croy does not teach or suggest a query plan describing operations to perform on data representative of a set of relational tables representing a state of a network to effectuate a proposed change to the state of the network to determine whether the proposed change will violate a policy.  Applicant’s argument has been found to be persuasive, and the amendments to claims 1, 8, and 15 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Patent Publication No. 2015/0358209 (“Zhang”) in view of Van der Merwe US Patent Publication No. 2011/0125810 (“Van der Merwe”), and Risbood et al. US Patent Publication No. 2014/0123129 (“Risbood’).

Regarding claim 1, Zhang teaches a computer readable storage device comprising instructions that, when executed, cause processor circuitry to at least: 
identify a proposed change to a state of a network (para. [0031] receives proposed network state(s),  change to values of one or more state variables.  para. [0032] application may generate… a proposed network state); 
in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy (para. [0013] determine whether defined policies are violated by the proposed network states.  para. [0032] access defined policies and determine whether changes… result in a policy violation), the policy including a query plan describing operations to perform on data to effectuate the proposed change to determine whether the proposed change will violate the policy (para. [0031] merge the proposed network state(s) and generate a target network state 116.  group of accepted changes to values of state variables.  determine whether a conflict exists between two or more changes.  defined policy is violated); 
when the proposed change will cause the state of the network to violate the policy, execute an action to cause the cloud service provider to prevent violation of the policy by executing an action 
Zhang does not teach the state of the network represented as a set of relational tables including respective network state data from different data sources.  
Zhang suggests causing a cloud service provider to execute an action but does not expressly teach the processor to execute an application programming interface call to the cloud service provider.
Van der Merwe teaches state of the network represented as a set of relational tables including respective network state data from different data sources (para. [0017] various network data, such as router states and link states are abstracted into tables in the relational database propagates, to the appropriate network elements, state changes that are written to database tables. para. [0021] information associated with routers, such as the router connections, router capability, router state, etc, may be stored in cells of the various tables of the database.  para. [0050] router configurations and network status may be represented as relational tables. para. [0033] tables, 206, 207 and 208, and views, 209, reflect router configurations and network status.  para. [0034] states involved in operation tasks are modeled as relational data, and stored in one of the following types of tables status from the routers).
Zhang and Van der Merwe come from a similar field of modifying the state of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Van der Merwe’s disclosure of utilizing relational tables to represent the state of the network and determining policy violation by performing operations (e.g. merging, generating) based on Van der Mewe’s data representative of the relational tables.  One of ordinary skill in the art would have been motivated to do so for because it would have been beneficial to use tables to represent network state for purposes such as automatically propagating state changes to network elements (para. [0017]).
Risbood teaches a processor to execute an application programming interface call to the cloud service provider to execute an action associated with the proposed change (para. [0051] (API calls) to the 
Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of executing an API call to the cloud service provider to execute an action associated with a proposed change.  One of ordinary skill in the art would have been motivated to do so because Zhang discloses implementing changes on the network and the network may be a cloud service.  Risbood would have provided a plurality of APIs to enable application specific and service specific changes to be submitted to the cloud service.

Regarding claim 8, Zhang teaches a method to prevent policy violations, the method comprising: 
identifying, by executing an instruction with a processor circuitry (para. [0046] processor), a proposed change to a state of a network (para. [0031] receives proposed network state(s).  change to values of one or more state variables.  para. [0032] application may generate… a proposed network state); 
in response to identifying the proposed change, determining, by executing an instruction with the processor circuitry, whether the proposed change will cause the state of the network to violate a policy (para. [0013] determine whether defined policies are violated by the proposed network states.  para. [0032] access defined policies and determine whether changes… result in a policy violation), the policy including a query plan describing operations to perform on data to effectuate the proposed change to determine whether the proposed change will violate the policy (para. [0031] merge the proposed network state(s) and generate a target network state 116.  group of accepted changes to values of state variables.  determine whether a conflict exists between two or more changes.  defined policy is violated); and 
when the proposed change will cause the state of the network to violate the policy, executing, by executing an instruction with the processor circuitry, an action to cause the cloud service provider to prevent violation of the policy by executing an action associated with the proposed change (para. [0032] 
Zhang does not teach the state of the network represented as a set of relational tables including respective network state data from different data sources.  
Zhang suggests causing a cloud service provider to execute an action but does not expressly teach the processor to execute an application programming interface call to the cloud service provider.
Van der Merwe teaches state of the network represented as a set of relational tables including respective network state data from different data sources (para. [0017] various network data, such as router states and link states are abstracted into tables in the relational database propagates, to the appropriate network elements, state changes that are written to database tables. para. [0021] information associated with routers, such as the router connections, router capability, router state, etc, may be stored in cells of the various tables of the database.  para. [0050] router configurations and network status may be represented as relational tables. para. [0033] tables, 206, 207 and 208, and views, 209, reflect router configurations and network status.  para. [0034] states involved in operation tasks are modeled as relational data, and stored in one of the following types of tables status from the routers).
Zhang and Van der Merwe come from a similar field of modifying the state of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Van der Merwe’s disclosure of utilizing relational tables to represent the state of the network and determining policy violation by performing operations (e.g. merging, generating) based on Van der Mewe’s data representative of the relational tables.  One of ordinary skill in the art would have been motivated to do so for because it would have been beneficial to use tables to represent network state for purposes such as automatically propagating state changes to network elements (para. [0017]).
Risbood teaches a processor to execute an application programming interface call to the cloud service provider to execute an action associated with the proposed change (para. [0051] (API calls) to the 
Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of executing an API call to the cloud service provider to execute an action associated with a proposed change.   One of ordinary skill in the art would have been motivated to do so because Zhang discloses implementing changes on a network and the network may be a cloud service.  Risbood would have provided a plurality of APIs to enable application specific and service specific changes to be submitted to the cloud service.

Regarding claim 15, Zhang teaches a system to prevent policy violations, the system comprising: 
a memory; instructions in the system; and processor circuitry, coupled to the memory, to execute the instructions to (para. [0046] processor, fetch and execute computer-readable instructions stored in memory.  para. [0079] processors… to perform recited operations): 
identify a proposed change to a state of a network (para. [0031] receives proposed network state(s).  change to values of one or more state variables.  para. [0032] application may generate… a proposed network state); 
in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy (para. [0013] determine whether defined policies are violated by the proposed network states.  para. [0032] access defined policies and determine whether changes… result in a policy violation), the policy including a query plan describing operations to perform on data to effectuate the proposed change to determine whether the proposed change will violate the policy (para. [0031] merge the proposed network state(s) and generate a target network state 116.  group of accepted changes to values of state variables.  determine whether a conflict exists between two or more changes.  defined policy is violated); and 

Zhang does not teach the state of the network represented as a set of relational tables including respective network state data from different data sources.  
Zhang suggests causing a cloud service provider to execute an action but does not expressly teach the processor to execute an application programming interface call to the cloud service provider.
Van der Merwe teaches state of the network represented as a set of relational tables including respective network state data from different data sources (para. [0017] Various network data, such as router states and link states are abstracted into tables in the relational database propagates, to the appropriate network elements, state changes that are written to database tables. para. [0021] information associated with routers, such as the router connections, router capability, router state, etc, may be stored in cells of the various tables of the database.  para. [0050] router configurations and network status may be represented as relational tables. para. [0033] tables, 206, 207 and 208, and views, 209, reflect router configurations and network status.  para. [0034] states involved in operation tasks are modeled as relational data, and stored in one of the following types of tables status from the routers).
Zhang and Van der Merwe come from a similar field of modifying the state of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Van der Merwe’s disclosure of utilizing relational tables to represent the state of the network and determining policy violation by performing operations (e.g. merging, generating) based on Van der Mewe’s data representative of the relational tables.  One of ordinary skill in the art would have been motivated to do so for because it would have been beneficial to use tables to represent network state for purposes such as automatically propagating state changes to network elements (para. [0017]).

Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of executing an API call to the cloud service provider to execute an action associated with a proposed change.   One of ordinary skill in the art would have been motivated to do so because Zhang discloses implementing changes on a network and the network may be a cloud service.  Risbood would have provided a plurality of APIs to enable application specific and service specific changes to be submitted to the cloud service.

Regarding claim 2, Zhang does not expressly teach the computer readable storage device of claim 1, wherein the action to be taken by the cloud service provider includes disconnecting a virtual machine from the network or changing group ownership of network entities.
Risbood teaches an action to be taken by a cloud service provider includes disconnecting a virtual machine from the network (para. [0051] (API calls) to the infrastructure service layer 114 and the kernel layer 112… APIs calls that create, re-create, move, or delete components (e.g., virtual machines and services).  Risbood comes from a similar field of modifying the configuration of a network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang with Risbood’s disclosure of performing an action to disconnect a virtual machine from the network.   One of ordinary skill in the art would have been motivated to do so because Zhang also describes that the state variables may be associated with virtual component (para. [0015]) and further describes adding/removing state variables (para. [0065).  Risbood would have provided the capability to configure different types of components including virtual machines which is a type of virtual component.



Regarding claim 16, the claim is a system claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 2.  

Claims 3, 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Van der Merwe, Risbood, and Sakata et al. US Patent Publication No. 2014/0064056 (“Sakata”).

Regarding claim 3, Zhang does not teach the computer readable storage device of claim 1, wherein the set of relational tables includes a first table storing first network state data corresponding to logical networks, a second table storing second network state data corresponding to virtual machines, and a third table storing third network state data corresponding to storage networks, the data sources including cloud service management applications 
Sakata teaches determining the state of a network based on a set of relational tables storing network state data, the set of relational tables including a first table storing data corresponding to logical networks, a second table storing data corresponding to virtual machines, and a third table storing data corresponding to storage networks, the data sources including management applications (para. [0060] various tables… implemented by a relational database. fig. 4, para. [0078] configuration information table… among the various tables.  para. [0083] virtual machine information table.  fig. 6, para. [0092] network topology table.  para. [0055] module 311, 312, 313, 314.  para. [0056] module… manages the table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang, Van der Merwe’s relational tables, and Risbood’s cloud-server manager that manages state of the network with Sakata’s disclosure of relational 

Regarding claim 7, Zhang does not teach the computer readable storage device of claim 3, wherein the data sources include a first data source and a second data source, and the set of relational tables includes an additional table storing data received from both the first data source and the second data source, the additional table defined by the policy based on the data received from both the first data source and the second data source.
Sakata teaches a first data source and a second data source, and the set of relational tables includes an additional table storing data received from both the first data source and the second data source, the additional table defined by a policy based on the data received from both the first data source and the second data source (para. [0100] statistic information table… for managing statistic information.  para. [0108] information stored in… table 324, measuring communication data… at the network devices.  collect the management results, calculate as the statistic information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Van der Merwe with Sakata such that the policy further defines an additional table storing data from first and second data sources.  One of ordinary skill in the art would have been motivated to do so in order to have managed the network by measuring and storing various information regarding traffic flows.

Regarding claims 10, the claim is a method claim corresponding to claim 3, and comprising similar subject matter.  Therefore, claim 10 is rejected under a similar rationale as claim 3.  

Regarding claim 17, the claim is a system claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 3.  

Allowable Subject Matter
Claims 4-6, 11-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA JOO/Primary Examiner, Art Unit 2445